Citation Nr: 1702759	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  11-17 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

1.  Entitlement to an increased rating for service-connected left knee anterior cruciate ligament reconstruction with patellofemoral arthritis, status post partial knee arthroscopy and arthroplasty (left knee disability), rated as 20 percent disabling prior to March 1, 2016, and 30 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to January 1988 and from September 1989 to June 1990. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2012, the Veteran provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

This case was before the Board in October 2014, when it was remanded for additional development. 

With regard to the issues on appeal, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Veteran has asserted that he is unemployable due, at least in part, to his service-connected left knee disability.  Accordingly, the Board finds that a TDIU claim is part and parcel of the current appeal.  The Board acknowledges that Veteran was in receipt of a 100 percent schedular rating for portions of the period on appeal, but not for the entire period on appeal.  Thus, the issue of entitlement to TDIU has been added to the cover page.  With regard to the Veteran's increased rating claim the Veteran was in receipt of a 100 percent schedular rating for his left knee disability from January 17, 2013 to February 28, 2013, November 21, 2013 to January 31, 2014, and January 21, 2016 to February 28, 2017.  Accordingly, as a 100 percent rating is the maximum rating assignable, the aforementioned periods are not for consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

Initially, the October 2014 remand directed that the Veteran be afforded a VA knee examination to determine the current severity of his status post left knee meniscus repair and anterior cruciate ligament reconstruction.  However, the Veteran underwent knee replacement surgery and such examination was not accomplished.  As the convalescent period expires at the end of February 2017, an examination can now be scheduled.   

The October 2014 remand also directed that all VA treatment records since January 2014 be associated with the claims file.  April 15, 2015 and April 25, 2016 non-VA care consult result notes indicated that an April 4, 2016 report from "Peak Dr. Peterson Knee" and a March 3, 2016 "Peak PT -PT report" had been scanned      into VistA imaging.  The aforementioned records have not been associated with       the Veteran's claims file.  On remand, the records should be associated with the electronic claims file. 

Additionally, the record also contains a February 24, 2010 VA memorandum from the Veteran's vocational rehabilitation counselor indicating that it was determined to be medically infeasible for the Veteran to complete a program of services leading to successful employment.  The Veteran's electronic claims file indicates that he filed another claim for VA vocational rehabilitation on January 13, 2015.  To date, the Veteran's vocational rehabilitation folder has not been associated with the record.  



Accordingly, the Veteran's complete vocational rehabilitation file, and any updated VA medical records should be associated with the record.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

There are also outstanding state and federal records.  A December 9, 2009 VA treatment record indicated that in addition to working with a VA vocational rehabilitation counselor, the Veteran had applied for vocational rehabilitation with  the Idaho Division of Vocational Rehabilitation (IDVR).  A January 10, 2013 VA treatment record indicated that the Veteran's claim for Social Security Administration (SSA) disability benefits was denied and that he was in the process of reapplying.  To date, the Veteran's IDVR and SSA records have not been obtained.  As such records may be relevant to the pending appeals, reasonable efforts should be made to obtain any available records from the IDVR and SSA.

Finally, as noted above, the issue of TDIU has been raised.  Specifically, the record indicates that the Veteran has been unemployed during portions of the period on appeal.  Moreover, at his hearing the Veteran testified that his left knee disability impacted his ability to maintain and secure employment.  Thus, the Board finds that the issue of entitlement to a TDIU is part and parcel of the Veteran's claim for an increased rating for his service-connected left knee disability.  To date, this issue has not yet been fully developed or adjudicated by the AOJ.  Accordingly, it is remanded for initial development and adjudication.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from May 6, 2016 to present, as well as the VistA Imaging records referenced in the April 15, 2016 and April 25, 2016 VA treatment records, and associate them with the claims file.  If the 
records are not available, the claims file should be annotated to reflect such and the Veteran notified of      such.

2.  Obtain and associate the Veteran's complete VA vocational rehabilitation counseling folder, to include all evaluations and narrative reports.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

3.  Provide the Veteran and his representative notice pursuant to the Veterans Claims Assistance Act (VCAA) as to the issue of entitlement to a TDIU.  Additionally, ask him to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

4.  After obtaining any required authorization, obtain    any outstanding records of vocational rehabilitation services or treatment from the Idaho Division of Vocational Rehabilitation and associate such records   with the claims file.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

5.  Request from SSA the disability decisions and all related records concerning the Veteran's application(s)   for disability benefits, and associate these records with  the claims file.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

6.  After the above is completed to the extent possible, schedule the Veteran for a VA knee examination to determine the current nature and severity of his service-connected left knee disability.  The claims file should be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Range of motion testing should be undertaken for both knees for comparison purposes.  Range of motion of the left knee, and should be tested actively and passively, in weight bearing and non-weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss in the left knee due to any  of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

7.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United   States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. A. BANFIELD
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




